708 N.W.2d 407 (2006)
474 Mich. 1022
In re Petition by the WAYNE COUNTY TREASURER for Foreclosure of Certain Lands for Unpaid Property Taxes.
Wayne County Treasurer, Petitioner-Appellee,
v.
Westhaven Manor Limited Dividend Housing Association and Michigan State Housing Development Authority, Respondents-Appellees, and
Western Wayne Realty, L.L.C., d/b/a Remax Synergy, Intervening Party-Appellant.
Docket No. 128403(148), COA No. 249807.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for reconsideration of this Court's order of September 15, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN and MARKMAN, JJ., would grant reconsideration, and on reconsideration, would grant leave to appeal.